Order entered May 27, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00547-CV

                           IN THE INTEREST OF K.V.K, A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-19679

                                            ORDER
       Appellant has filed a motion for review of the trial court’s May 22, 2015 order sustaining

the contests to her affidavit of indigence. Accordingly, pursuant to Texas Rule of Appellate

Procedure 20.1(j)(3), we ORDER Glenda E. Finkley, Official Court Reporter of the 256th

Judicial District Court, to file a reporter’s record of the hearing on the contest. See TEX. R. APP.

P. 20.1(j)(3). We further ORDER Dallas County District Clerk Felicia Pitre to file a clerk’s

record containing the affidavit of indigency, all contests, any other documents filed in support of

or opposition to the affidavit, and the trial court’s order. See id. The records shall be filed no

later than noon on Friday, May 29, 2015. See id. No extensions will be granted.

       This order SUPERSEDES our May 20, 2015 order directing Ms. Pitre to file a

supplemental clerk’s record containing the order on the contests no later than June 1, 2015.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Finkley, Ms.

Pitre, and counsel for the parties.



                                                       /s/   CRAIG STODDART
                                                             JUSTICE